Citation Nr: 1434866	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to ionizing radiation exposure.



REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION


The Veteran served on active duty from December 1952 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in March 2012.  

In December 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD, which he asserts is the result of exposure to ionizing radiation in service.  An April 2009 report by the Veteran's private physician, Dr. S. Hall, states he suspected COPD as early as February 2005, but the confirmed diagnosis of COPD occurred in January 2006.  He also states he does not know if the onset occurred any earlier as the Veteran saw another physician, Dr. R. Dartt before July 2004.  Although there are some records and reports by Dr. Dartt in the file, it is not clear to the Board if the complete set of his records have been associated with the file.

The Veteran in a statement dated in April 2009 stated he underwent prostate surgery in the 1990s by Dr. R. Nallinger at Haggin Memorial Hospital.  The Veteran was told during surgery that he developed an oxygen problem and that a lung specialist was called in.  The Veteran learned at that time he had COPD.  There are no records in the file from Dr. Nallinger or Haggin Memorial Hospital from the 1990s time period or relating to prostate surgery.

The Board has determined that the records of Dr. Dartt, Dr. Nallinger, and the Haggin Memorial Hospital are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Drs. Dartt and Nallinger and the records of the prostate surgery in the 1990s from Haggin Memorial Hospital.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran at the Lexington VAMC and associated outpatient clinics from April 2014 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  If and only if the records from Dr. Hollinger and Haggin Memorial Hospital demonstrate COPD or another pulmonary disability, arrange for the examiner who conducted the February 2013 examination, if available, or another similarly qualified examiner, to prepare an addendum opinion.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked, after reviewing the records of Dr. Hollinger and Haggin Memorial Hospital in the 1990s, and any additional records received, whether there are any additions or corrections to the report of the February 2013 VA examination.

4.  After the development requested is completed, readjudicate the claim for service connection for COPD.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



